 HOTEL, MOTEL & CLUB EMPLOYEES, LOCAL 6491Hotel,Motel&ClubEmployeesUnionLocal 6, Hotel&Restaurant Employees &Bartenders International Union,AFL-CIO(DomocCorporation,d/b/aHotelCommodore)andEliMallah.Case2-C B-4233.May 9, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERS BROWNAND ZAGORIAOn April 29, 1966, Trial Examiner A. Bruce Huntissued his Decision in the above-entitled proceeding,finding that the Respondent Union had engaged inand was engaging in certain unfair labor practicesand recommending that the Respondent Unionceaseand desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, the RespondentUnion and the General Counsel filed exceptions tothe Trial Examiner's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings made by theTrial Examiner and finds that no prejudicial errorwas committed. The rulings are hereby affirmed.The Board has considered the Trial Examiner'sDecision, the exceptions, the briefs, and the entirerecord in the case, and hereby adopts the findings,conclusions, and recommendations of the TrialExaminer only to the extent consistent herewith.This case involves the issue as to whether theRespondent Union violated Section 8(b)(2) and (1)(A)with respect to the part-time employment ofEli Mallah as an extra bartender at banquets held attheHotel Commodore. In essence, the GeneralCounselallegesthatRespondentUnion,byOtilio Rodriguez, its agents and representatives,made a demand upon Michael Egan, the HotelCommodore's banquet bar captain, that he refrainfrom giving employment to Mallah because he wasnot a member of the Respondent Union.The record shows a hiring procedure by the HotelCommodore, pursuant to an understanding with theRespondent Union, whereby the Commodore hiresemployees for extra work as bartenders from theranks of regular bartenders, from a list of "extras,"or through referral by the New York StateEmployment Service, herein called NYSES. At theend of March, Betty Bentz, general organizer of theRespondent Union, instructed Rodriguez, who wasemployed as a bartender at the Commodore and whowas also a department delegate for the RespondentUnion, to "police" the personnel at the Commodoreso that Rodriguez could provide her with informationregarding the functioning of the hiring procedure.On April 7, upon learning that Mallah had filedcharges alleging a discriminatory denial of work onApril 3, Bentz called the NYSES and, as found bythe Trial Examiner, "made it clear that NYSESshould not refuse to refer Mallah to any hotel."Bentz then called Albert Formicola, assistantgeneral manager of the Commodore, and again madeclear her position that union membership should notbe a factor in referrals by NYSES. Formicolathereafter talked' to hotel employees, includingEgan, before the alleged discriminatory treatment ofMallah by Egan in May or June 1965, and explainedthe Commodore's hiring procedure, emphasizing thefact thatmanagement alone made employmentdecisions.The Trial Examiner found that Rodriguez was anagent of the Respondent Union. He reasoned thatdepartmentdelegatesareimportantelectedrepresentatives in Respondent Union; that Bentzasked Rodriguez to "police the personnel" for thepurpose of ascertaining the source from which theCommodore obtained its extra bartenders; and thatEgan, a member of the Respondent Union, obviouslybelievedthatRodriguez'authoritytopolicepersonnel included the authority to demand thatMallah not be rehired. We do not agree with thisfinding.As a department delegate, Rodriguez did not havetheauthority to inject himself in employmentmatters at the Commodore, and there is no evidencethat he had been clothed with such authority or hadthe apparent authority to do so.' In any event, theonly testimony in this regard shows that, uponreceiving instructions from Bentz, as noted above,Rodriguez informed Egan of Bentz' admonition thatneither Mallah nor anyone else was to work at theCommodore except after referral by the NYSES.2Subsequently, Bentz called NYSES and Formicolaas already detailed. This is the extent of the conductof Bentz and Rodriguez, and the conduct of Egan ishardlyattributabletotheRespondentUnion.Therefore, we conclude that the General Counselhas failed to sustain his burden of proof in thismatter for there is no basis in the record for findingthat the Respondent Union unlawfully causeddiscrimination against Mallah. We shall, therefore,dismiss the complaint.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder the'Asalreadynoted,his"police"functionmeantgathering information regarding the functioning of the hiringprocedure and Egan was even withoutknowledgethat Bentzdelegated this limited responsibility to Rodriguez2Clearly,this is not unlawful causation under theAct in thecircumstancesof this case164 NLRB No. 65 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDRecommended Order of the Trial Examiner andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.CHAIRMAN MCCULLOCH, concurring in part anddissenting in part:I do not agree with my colleagues' dismissal of thecomplaint. The Trial Examiner found that RodriguezwasRespondent's agent and that Respondentviolated8(b)(2)and (1)(A)whenRodriguezsuccessfully demanded of the Hotel Commodorethat the Charging Party, Eli Mallah, not be rehired.The Trial Examiner also found that Respondent hadnottakenpromptandsufficientstepstocountermand Rodriguez' action and was thereforeresponsible for additional acts of discriminationagainst Mallah on the part of the Commodore.Ibelieve that the Trial Examiner was correct infinding that Rodriguez was Respondent's agent forwhose conduct in demanding that Mallah not berehired it was responsible. Rodriguez was employedas a bartender at the Hotel Commodore. He waselected as department delegate by his fellow unionmembers employed at the Commodore. According totheRespondentUnion's bylaws, a departmentdelegate is required "to cooperate with the vice-president, business agents and officers of the Unionin the handling of grievances and in all othermattersin which their efforts can best serve the membershipof the Union." On March 30, 1965, Betty Bentz,RespondentUnion'sgeneral organizer, held aconferencewith representatives of theHotelCommodore for the purpose of drawing up a list forthe hiring of extra bartenders for banquets. At thattime, Bentz told Rodriguez that he "should policethe personnel" and obtain "accurate information asto who was working on any given occasion" so thatRespondent Union could know in what manner theextra bartenders for banquets were being obtained.Four days later Mallah sought work as a bartender atthe Hotel Commodore. He spoke to Michael Egan,the banquet bar captain, who said that Bentz hadtalked with Rodriguez and that Mallah had beenbarred from work in the Hotel. At Egan's suggestion,Mallah spoke with Rodriguez who told Mallah thathe had been advised byBentzthatMallah was anexpelledmember of Respondent Union andtherefore could not work at the Hotel Commodoreanymore.On this evidence, it seems clear to me that,although selected by the employees, Rodriguez wasthe Union's steward on the job.3 Further, that underacceptedagencyprinciples,theUnionwasresponsible for his conduct in demanding that theCommodorenotrehireMallah,even if hemisunderstood his instructions from the Union.There arenumerousBoard and court decisionswhich have held unions liable for conduct ofstewards similar to that of Rodriguez here on thetheory that the steward was acting within the scopeof his employment.4Although I would find, in agreement with the TrialExaminer, that Respondent Union was responsiblefor the initial unlawful refusal to rehire Mallah, Iwould not adopt the Trial Examiner's further findingthatRespondent Union did not take prompt andsufficient steps to countermand Rodriguez' action.The Trial Examiner did find thatBentztook sucheffective disavowal action as to the NYSES, but notas to the Hotel. I would find that the disavowalaction was effective as to both the NYSES and theHotel. On the very day that she spoke to the NYSESrepresentative to make it clear that the NYSESshould not be a factor in referrals by the NYSES. Iwould find that this notice ofno discrimination to ahigh hotel official was adequate to absolve the Unionof further responsibility for discriminationagainstMallah.Accordingly, T would direct the usual remedies forthe discrimination practiced against Mallah from onand after April 1, 1965, to April 7, 1965, when Bentznotified theNYSES and Formicola that unionmembership should not be a factor in hiring Mallahor other employees..,Local 135, International Brotherhoodof Teamsters(CapttalPaper Company),117 NLRB 635"See, e.g ,InternationalBrotherhoodof Teamsters, etc ,Local 249 (Lancaster TransporattonCompany),116 NLRB 399,enfd249 F 2d 292 (C A 3),InternationalBrotherhood ofTeamsters,Local 182 (Lane ConstructionCo.),111 NLRB 952,enfd 228 F2d 83(C A2), Local 135,International Brotherhoodof Teamsters (Capital Paper Company), supra, Local 657,InternationalBrotherhoodof Teamsters (SouthwesternMotorTransport, Inc),115 NLRB981,986TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEA. BRUCE HUNT, Trial Examiner. This proceeding, inwhich the charge was filed on April 5, 1965, and thecomplaintwas issued on June 30, 1965, involvesallegations that the Respondent, Hotel, Motel & ClubEmployees Union Local 6, Hotel & Restaurant Employees& Bartenders International Union, AFL-CIO, violatedSection 8(b)(1)(A) and (2) of the National Labor RelationsAct, as amended. 29 U.S.C., Sec. 151,et seq.'OnNovember 15, 16, and 17, 1965, I conducted a hearing atNew York, New York, at which all parties wererepresented by counsel. Upon the entire record and myobservation of the witnesses, I make the following:FINDINGS OF FACT1.DOMOC CORPORATION,D/B/A HOTEL COMMODOREDomoc Corporation,aNewYorkcorporation, doesbusiness in NewYork Cityunder the name HotelCommodore.It is not a party to this case.Its annualincome exceeds$500,000,and during1964itpurchasedgoods and materials,including food and beverages,valuedin excess of $50,000, which were shipped to it directly frompoints outside the State of NewYork.During the sameiThe caption of the case is hereby amended to correctly statethe name of the Respondent. HOTEL, MOTEL & CLUB EMPLOYEES, LOCAL 6493year, the Commodore rented more than 25 percent of itsrental units to guests who remained less than 1 month, andreceived more than 25 percent of its rental income fromsuch guests. There is no dispute, and I find, that theCommodoreis anemployer engaged in commerce withinthe meaning of the Act.II.THERESPONDENTHotel,Motel & Club Employees UnionLocal6, Hotel &Restaurant Employees&Bartenders International Union,AFL-CIO,isa labor organization which admits tomembership employees of the Commodore.III.THE UNFAIRLABOR PRACTICESA. The IssuesThe principal issues are: (1) whether, about April 2,1965, the Respondent, acting through its alleged agent,Otilia Rodriguez, demanded of the Commodore that thelatter refrain from reemploying Eli Mallah, the ChargingParty,becauseMallahwas not a member of theRespondent; (2) whether the Commodore complied withthe alleged demand; (3) whether, if Rodriguez made thedemand, the Respondent is responsible therefor; and(4)whether the Respondent took prompt and sufficientsteps to countermand Rodriguez' alleged demand.B.The Charging PartyEh Mallah is a bartender who works irregularly forvarious hotels in New York City.2 He worked at theCommodore from timeto time asan "extra" at banquets.Mallah, who was a member of the Respondent at one time,has had numerous controversies with it. He has opposedthe leadership of the Respondent and he has picketed theRespondent's premises. He has also, as he testified, filedseveral charges against the Respondent, but has lost allthe cases arising from such charges.As will appear, the Respondent and the hotels withwhich it has contractual relations use the services of theNew York State Employment Service (NYSES) as a hiringhall for extra bartenders. During 1963, Mallah was referredby NYSES to the Gotham Hotel. Later during that year,upon perhapsa dozenoccasions, that hotel hired Mallahdirectly by telephoning him at his residence. After thesingle referral by NYSES, the Respondent apparentlyknew nothing of Mallah's subsequent hires by the Gotham,and consequently the Respondent took no action to affectMallah's employment there until Mallah challenged theRespondent to act. Mallah went to the union hall and saidto the Respondent's business agent that he was working atthe Gotham without having been referred by NYSES, and,asMallah testified, he also said, "How come you did notknock me out of the Gotham yet? You have done it inevery other place. You haven't reached me yet at theGotham."TheRespondent contacted the Gotham,ascertained the facts, and said that Mallah's hire, nothaving been through NYSES, was a breach of thecollective-laboragreement.The hotel agreed anddischarged Mallah, who promptly fileda charge againsttheRespondent. It was dismissed by theRegionalDirector.During September 1964, Mallah was expelled from theRespondent upon the ground that he had engaged indisorderly and improper conduct by "kicking in" the officedoor of a union official, that he had been warned for havingdone so, and that thereafter he attackeda unionguard atthe premises of the Respondent and had been convicted ofassaultand disorderly conduct. On September 29, 1964,soon after Mallah's expulsion from the Respondent, hewas discharged by the Park Sheraton hotel. He filedcharges against both that hotel and the Respondent. TheRegionalDirectordismissed the latter charge. TheRegional Director issued a complaint against the ParkSheraton, however, and a Trial Examiner found thatMallah had been invalidly discharged.HotelParkSheraton Corp.,Case 2-CA-10431, TXD-406-65. issuedon July 30, 1965. No exceptions were filed to the Decision,Mallah's controversies concerning employment have notbeen limited to hotels and the Respondent. Records ofNYSES recite that prior to February 15, 1965, Mallah hadmade "accusations that the employment service had beenresponsible previously for his being barred from somehotels."C.Chronology; the Respondent's RelationsWith theCommodore; Mallah's Employment By That HotelTheHotelAssociationofNew York City, Inc.,representing various hotels, is a party to a collective-laboragreementwithNew York Hotel Trades Council,AFL-CIO, representing various labor organizationsincluding the Respondent. A part of the agreementprovides, in substance, that when time permits the hotelsshall hire new andirregularemployees through NYSES.On January 25, 1964, Mallah was employed by theCommodore for 8 hours, having been referred by NYSES.He was referred there again on August 13, 1964. DuringSeptember of that year, as already recited, Mallah wasexpelled from the Respondent. On December 5, 12, and19, 1964, Mallah worked for the Commodore a total of 24hours, having been hired directly by Michael Egan, thebanquet bar captain.3Commencing about January 1, 1965, representatives ofthe Respondent and the Commodore began discussionsleading to the compilation of a list of extra bartenders whowould be offered work at banquets prior to any call by thehotel to NYSES for the referral of bartenders. Testimonyconcerning these discussions was given by Betty Bentz,who was thena general organizerfor the Respondent, andAlbert A. Formilcola, then the hotel'sassistant generalmanager and earlieritspersonneldirector. For reasonsthat will appear, I do not credit Bentz' testimony fully, butIhaveno reasonto discredit Forimcola. He testified thatforyears it had been the hotel's practice to offeremployment at banquets to the hotel's regular bartendersand that, if additional bartenders were needed, to offeremployment to men who had worked regularly atbanquets, and, if still more bartenders were needed, to callLAt numerous places in the transcript,Mallah'sname isspelled incorrectly Those errors are hereby corrected'Mallah testified that sometimes Egan hired him when he wentto the hotel to obtain a paycheck for work on an earlier day.Egan's testimony is that when he needed bartenders for banquets,he proceeded in the following order until enough men had beenhired,hefirstoffered employment to the hotel'sregularbartenders, next, he telephoned men who had worked at banquetsin the hotel and whose names, addresses, and telephone numbershe had, next, he called the office of NYSES, and, finally, if thatoffice was closed and he neededa man in anemergency, he calledany bartender who lived nearby and whose telephone number hepossessed. It is clear that during December 1964 Egan hiredMallah without utilizing the services of NYSES. 494DECISIONSOF NATIONALLABOR RELATIONS BOARDNYSES. He testified further that beginning in the latterpart of 1964, largely because of changes in certain "key"personnel at the hotel plus "a new representative" of theRespondent "covering the hotel Commodore," it wasbelieved to be desirable to make a list of bartenders whowould be offered employment at banquets if men shouldbe needed after offers had been made to the hotel's regularbartenders.BentztestifiedthatbeginningaboutJanuary 1, 1965, she had discussions with representativesof various hotels, including Formicola,W. E. Brill, theCommodore'spersonneldirector,andperhapsJ.Beckwith, theCommodore's food and beveragedirector. She testified further that the discussions involvedthe formulation of lists of extra bartenders and that theRespondent's interestwas in having unemployedbartenders obtain work through being named on extra listsor through referral by NYSES in order to assure that allunemployed bartenders would have opportunities to workas extras. Some lists were formulated, and the one in useat the Commodore is described hereinafter.On January 24 and 26, 1965, NYSES referred Mallah forwork at the Waldorf and, consistent with NYSES practice,itpromptly notified the Respondent of those referrals aswell as the referrals of other persons. On January 29 andFebruary 13 Mallah worked a total of 10 hours for theCommodore, having been hired by Egan without referralby NYSES. On February 15, according to the records ofNYSES, someone who identified himself as Egantelephoned NYSES and talked with a Mrs. Kathrane. Thecallersaid thatMallahwas continually asking foremployment and that the caller "wouldn't mind puttinghim on sometimes" but that the caller was "not sure howhe stands with theunion."The caller asked whetherMallah was "in good with them." Kathrane replied thatshe "would rather that information came from the"Respondent "in view of [Mallah's] accusations that[NYSES] had been responsible previously for his beingbarred from some hotels."4 Thereafter, Kathrane spokewith a Mrs. Albano who is a liason representative of theTrades Council to NYSES. Albano informed Kathrane thatshe had not been told anything "officially" by theRespondent but that she had heard that Mallah had been"brought up on charges by the [Respondent] fordisturbance and property damage on one occasion."On March 3 and 4, Mallah was referred by NYSES forworkattheManhattanandVanderbilthotels,respectively. As was customary, NYSES promptly notifiedthe Respondent of such referrals. On March 5, Beckwith,the Commodore's food and beverage director, talked withNYSES about Mallah, saying that Mallah worked well andcould be referred "anytime," and NYSES referred Mallahto the Commodore for a few hours work. Also on March 5,Beckwith prepared a memorandum for his superior, Brill,with a copy to Formicola, under the heading "ExtraBartenders," in which Beckwith listed the names of sixmen, all of whom had been employed by the Commodoreprior to Mallah's initialemployment by that hotel. Mallah'sname was not on the list. Formicola testified credibly thatthe list was formulated by management, based upon itsrecords; that the list was to be used in offeringemployment to extra bartenders before calls by the hoteltoNYSES; and that the hotel notified the Respondent ofthe list.On March 11, Mallah worked a few hours for theCommodore. He was not referred by NYSES on thatoccasion.He may have been called in an emergency,according to Formicola. On March 12, Mallah again wasreferred by NYSES to the Commodore, and he workedthere on March 13 and 14. He spoke briefly withRodriguez, a bartender at the Commodore and one ofthe Respondent's delegates there, who is alleged to havecaused the Commodore to discriminate invalidly againstMallah about 3 weeks later. On March 13 or 14, whenRodriguez noticed that Mallah was at work, Rodriguezinquired whether Mallah had a referral card from NYSES.Mallah replied that he did not have a card because hehad received a telephone call from NYSES and had beendirected to go to the Commodore immediately. AccordingtoMallah, his reply satisfied Rodriguez. On March 18,NYSES agains referred Mallah to the Commodore and heworked there on March 21. He also worked there onMarch 26 and 27 without referral by NYSES, having beenemployed to work on those days by telephone calls fromEgan or by talking with Egan when he went to the hotelto receive pay for earlier work.OnMarch 30,Bentz,theRespondent'sgeneralorganizerwho had conferred with representatives of theCommodore concerning the formulation of a list of namesof extra bartenders for banquets, attended a cocktail partyat the Commodore. On or about that date, while at thehotel,shetalkedwithRodriguezconcerning theemployment of extra bartenders. Bentz testified that shetold him that the delegates should "police the personnel"and give the Respondent "accurate information as to whowasworking on any given occasion" so that theRespondent would know whether extra bartenders werebeing obtained from the ranks of the regular bartenders,from the extra list, or from NYSES. Bentz denied that sheasked Rodriguez to take any action against Mallah.Rodriguez was not a witness.As Bentz was leaving the Commodore on March 30, shehappened to meet Mallah at the service entrance. He wascoming to receive wages due him. He said to Bentzuntruthfully that hewas goingto work at the Commodorethat evening.5 Bentz returned to her office and telephonedKathrane of NYSES, saying that she had met Mallah at theCommodore and that he had said that he was reporting forwork after referral by NYSES. Kathrane replied thatMallah had not been referred to any hotel on that day.Bentz asked whether the Commodore had requested thatMallah be referred at any time, and Kathrane answered inthe negative.On or about April 1, Rodriguez, the Respondent'sdelegate, talked with Egan, the banquet bar captain, aboutMallah. The record does not contain reliable, probativeevidence to establish fully what was said. Rodriguez wasnot a witness. Egan's testimony as a witness for theGeneral Counsel is weakened because of variationsbetween it and an affidavit which he executed for theGeneral Counsel on April 8. Egan testified that Rodriguezsaid that Rodriguez had talked with Bentz and that Bentz'Thereisno evidence other thanNYSES recordsthat Eganwas the caller,and those records establish only that someoneclaiming to be Egan made the call Egan testified that he did notremember having made it.'The finding that Mallah made such remark to Bentz is basedupon her testimony On the other hand, Mallah acknowledgedhaving seen Bentz at the hotel,but he denied that he spoke to herof his employment at the Commodore I credit Bentz' testimonybecause of her acts after she talked with Mallah and because Ibelieve that Mallah would have sought to provoke Bentz by havingher believe that he was reporting for work at the Commodore. HOTEL, MOTEL & CLUB EMPLOYEES, LOCAL 6495had said to Rodriguez that she did not want Mallah "oranybody else" to work at the Commodore except' afterreferral by NYSES. On the other hand, Egan's affidavitrecites that Rodriguez told him that Bentz had said toRodriguez that "she didn't like Mallah working here in theCommodore, and that Rodriguez had the right to pullMallah off the floor," to which Egan replied, "O.K."Although Egan is a member of the Respondent and hisaffidavit, anex partedocument, may not be used toestablish as fact the statements therein.On April 2, perhaps the day on which Egan andRodriguez talked, the Commodore's personnel director,Brill,wrote to the Respondent after talking withFormicola.Brill's letter refers to "recent discussionsconcerning employment of Extra Bartenders" by the hoteland names seven men, "all of whom have been employedatHotel Commodore for a number of years," who "willcontinue to be given first perference" before requests ofNYSES to refer bartenders. The men named in Brill'slettercoincidelargelywith those named in hismemorandum of March 5 to his superior, Beckwith, thedifferences being that one name on the communication ofMarch 5, J. Schneider, was dropped, and two names,J.Warde and G. F. Williams, were added. Warde's namewas added in discussions between representatives of theCommodore and the Respondent. He was a full-timebartender at the hotel and he faced a layoff because thebar at which he worked was being closed. Williams' namewas added in like discussions because he was an elderlyman who had worked as an extra bartender at theCommodore for several years, and the Commodore agreedwith the Respondent that Williams had not become too oldto work. Upon an undisclosed date, Williams' name wasstricken and Schneider's name was inserted in ink. All ofthe eight men had first worked for the Commodore earlierthanMallah had, and there is no evidence that theCommodoreconsiderednamingMallahinthecommunication of March 5 or that of April 2; indeed, it isreasonable to infer from Formicola's testimony thatconsideration was not given to Mallah by the Commodoreand that the hotel had no improper motive.On April 3, Mallah went to the Commodore seekingwork. He talked with Egan who told him that Bentz hadtalked with Rodriguez and that Mallah had been barredfrom work in the hotel. Egan suggested that Mallah talkwith Rodriguez.6 Mallah did so, and Rodriguez said thatBentz had told Rodriguez that Mallah was an expelledmember of the Respondent. "Therefore," Rodriguezcontinued, "you [Mallah] can not work here anymore."7On April 5, the next business day, Mallah filed the chargein this case. On April 6, someone who identified himself asEgan called Kathrane at NYSES and said that he had beennotified officially by Bentz that Mallah was not to beallowed to work at the Commodore because he was not amember of the Respondent. The caller continued bysaying that he was relieved to have a reason to adviseMallah that Mallah was not wanted at the Commodore,that Mallah was becoming a nuisance, and that Mallah hadbeen "hanging around" daily demanding work and "tryingto stir things up."8 Following the telephone conversation,Kathrane spoke of it to Albano, the liaison representativeof the Trades Council to NYSES. On the next day. Bentzcalled Kathrane or vice versa. Bentz flatly denied havingsaid that Mallah was not to be allowed to work at theCommodore because he was not a member of theRespondent. Bentz said also that the Respondent couldnot deny anyone the right to work, that union membershipwas not a prerequisite for working in hotels, and that theonly "legal requirement" was previous experience in thehotels of the city. The records of NYSES which are inevidence leave no doubt that Bentz spoke emphatically toKathrane and made it clear that NYSES should not refuseto refer Mallah to any hotel.9On the same day, April 7, Bentz also talked withFormicola, the Commodore's assistant general manager.She telephoned him, but her testimony concerning herreason for having done so is not entirely truthful. Therecords of NYSES reflect that Bentz, in talking withKathrane, had said that Egan's action in telephoningNYSES was "[a]n understandable and forgivablemisconception. He is only a bartender and I don't knowhow he got mixed up in this." In this Decision referencehas been made up to now to only one man named Egan,namely, Michael Egan, the banquet bar captain. There isanother Egan who is connected with the Commodore,John C. Egan, its general manager during April and nowitspresident. Bentz testified that, as of the time of thehearing, she had known Michael Egan for a period of 6months to 2 years, but that as of April 7 when she talkedwith Kathrane she did not know that he worked for theCommodore. Consequently, according to Bentz, sheassumed that any call to NYSES on April 6 by someonenamed Egan had been made by John C. Egan, and shetelephoned that Egan's subordinate, Formicola, to discussthe matter. Formicola told her that he was confident thatthe hotel's generalmanager would not have calledNYSES, and both Formicola and Bentz agreed that unionmembership or the lack thereof should not be a factor inreferralsbyNYSES. Formicola, a reliable witness,testified for the Respondent that he was shocked by Bentz'statement that John C. Egan was said to have telephonedNYSES, that it was "unheard of [for the Commodore] to"The findings concerning Egan's remarks to Mallah arebased upon the latter's testimony. Although Mallah's hostilitytoward the Respondent is such that his testimony should bescrutinized and evaluated with great care, I credit it in thisinstanceI pointout, however, that Egan did not see or overhearBentz talk with Rodriguez, and that Egan's remark to MallahconcerningBentz ishearsay Turning to Egan's version of theconversation, he testified that there was no work for Mallah onthat day and that he told Mallah that Rodriguez had said thatBentz did not want Mallah to work at the hotel except afterreferral by NYSES Egan testified also that he told Mallah to seeRodriguez On the other hand, Egan's affidavit recites that Mallah"came in that evening and asked about work There was nobanquet work that weekend I told him that I also told him thatRodriguez had said he couldn't work here I sent him to speak toRodriguez."TThe findings concerning the conversation between Rodriguezand Mallah are based upon the latter's uncontradicted testimonyRodriguez was not a witness Mallah testified also that upon anearlier occasion Rodriguez had told him that all extra bartendersother than those on the extra list had to be referred by NYSES,but that Rodriguez did not make that remark on April 3"Egan, as a witness, did not deny or admit that he made thecallHe repeatedly said, unconvincingly, that he could notrememberThe Respondent sought by cross-examination ofMallah to show that Mallah made the call That examinationshowed only that upon April 6 or another date Mallah toldKathrane that he had been barred from employment at theCommodore Mallah denied having told Kathrane that he shouldnot be referred to that hotel Kathrane was not a witnessB Itmay be noted that the collective-labor agreement betweenthe Trades Council and the Hotel Association has a valid union-security provision and that this provision does not bar the referralof "extra" or temporary employees to hotels. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDreject anyone for employment without having had someprevious discussion," that Formicola "blew [his] top" andsaid to Bentz that it was "management's prerogative" todetermine who should be discharged, that Bentz was asupset about the call to NYSES as he was, and that Bentzsaid to him that such a call should not have been made.On April 7, the day of Bentz' call to Formicola, theCommodore received from the Regional Office a copy of acharge in this case. On April 8, Oscar Gellman, counselfor the General Counsel, called upon Formicola prior tointerviewing Michael Egan and obtaining an affidavit fromEgan.GellmanexplainedtoFormicola that theCommodore was not a respondent in the case, no chargehaving been filed by Mallah against the hotel, and Gellmanalso told Formicola that the charge arose from an incidentbetween Michael Egan and Rodriguez.On or before April 10, Formicola held a meeting withBeckwith, the hotel's food and beverage director, andMichael Egan in order, as Formicola expressed it, "torestate emphatically the policy of management withrespect to employment." Although Mallah was unknown toFormicola, the latter specifically mentioned Mallah toBeckwith and Egan. Both Beckwith and Egan said thatthey had not rejected anyone, including Mallah, foremployment. Egan also said that he had not made thetelephone call to NYSES on April 6. Egan told Formicola,however, that he had said to Mallah that Mallah could notwork at the hotel and that he had so understood from aconversationwithRodriguez, but Egan did not tellFormicola that Rodriguez had given any reason whyMallah could not work there. Formicola, who believed thatmanagement alone had the authority to decide who shouldwork for the hotel and that Rodriguez had no suchauthority, asked Egan "on what authority" Rodriguezwould have made the statement that Mallah could notwork in the hotel, and Egan replied that he did not know.Formicola advised Beckwith and Egan that the hotelfollowed certain procedures in hiring extra bartenders forbanquets,namely, that first, the regular full-timebartenderswere utilized during their regular workinghours or on an overtime basis; that secondly, bartenderson the extra list were ultilized; that thirdly, if enough;bartenders had not been secured for a banquet, a call tonyses would be made for additional men; and that finally,NYSES would be made for additional men; and thatfinally, in an emergency such as when the NYSES officewas closed, the hotel "would utilize anyone [it] couldfind." 10During April and thereafter, Mallah worked at a cluband at several hotels that were under contract with theRespondent. He worked regularly at one for approximately2 months. In some instances, he was referred by NYSES,but he was not referred to the Commodore although,during the period of April 2 to September 14, 11bartenders were referred there upon requests by MichaelEgan.ii In one or two emergencies during May or June,Egan telephoned an extra bartender, one McGittigan,whose name was not on the extra list, and offered himemployment.Upon those occasions, Egan did nottelephoneMallah although, according to Egan, inemergencies he always had telephoned Mallah firstbecause Mallah lived closer to the hotel than any otherbartender. 12On September 18, a Saturday, Mallah worked 4 hoursfor the Commodore, having been called by Michael Eganon that day with the request that he work that night.During October, Mallah worked for the hotel a total of 22hours on 5 days, and at one point the transcript indicatesthat he may have worked for the Commodore on a sixthday during that month. He also worked on at least 1 dayNovember 14, which was the day before the hearingbegan.Michael Egan testified that upon each suchoccasion there had been an emergency which caused himto hire Mallah. Egan testified also that neither Rodrigueznor anyone else from the Respondent ever told him thatRodriguez' remarks to him on or about April 1 concerningMallah were countermanded or were not to be followed.D. ConclusionsThe initial question involves the formulation of a list ofextra banquet bartenders who are offered work at theCommodore prior to any call by that hotel to NYSES forthe referral of such bartenders. Similar lists are in use atother hotels. The collective-labor agreement mentionedabove between the Hotel Association and the TradesCouncil covers the period of June 1, 1962, to May 31, 1967,andsetsforthworkingconditionsforvariousclassifications of hotel employees who are represented bythe Respondent and seven other labor organizations. Theagreement provides for lists of extra banquet waiters andwaitresses, but it does not specifically provide for lists ofextra banquet bartenders or other categories of banquetemployees. Nevertheless, lists of extra bartenders anddishwashers for banquets have been formulated and thereis testimony that some hotels have had such lists for aperiod of years before the effective date of the currentagreement. I find that the formulation of such lists,particularly the list of extra banquet bartenders at theCommodore, was valid. Surely the parties to theagreement are not bound to a rigid interpretation of theagreement throughout its 5-year term, but may by mutualagreement formulate practices which are in the interest ofthe parties so long as such practices are not invalid. Herethe Commodore's list of extra bartenders was formulatedinitiallybymanagement with particular attention toemployees' length of service at that hotel. Two nameswere added, one later to be dropped, in conferencesbetween the Commodore and the Respondent, and there is10The findingsconcerningFormicola's meeting with BeckwithandMichael Egan are based upon Formicola's testimonyBeckwith was not a witness and Egan did not testify concerningthe meeting Formicola testified that he did not recall whetherEgan mentionedBentz,and there is no evidence that Egan didmentionher Formicola testified further that he could not recallwhether he ever told Bentz of the conversation between Egan andRodriguez, that he had told her on April 7 that unionrepresentatives had no right to determine discharges, that he wasnot concerned in the matter after having his conversation withBentz and having restatedmanagement's policy to Beckwith andEgan, and that he did not think that it was within the hotel's"jurisdiction to discuss with Miss Bentz any alleged behavior,good or bad, on the part of her representatives "11Egan did not work at the Commodore from about June 15 toAugust 11 Because no other supervisor of that hotel is alleged tohave denied employment to Mallah, it follows that there was nodiscrimination against Mallah during that period12Egan also telephoned another bartender whose name is noton the list, one Diaz, but Egan did not use Diaz' services at abanquet upon those occasions The Commodore used Mallah'sservices as an extra banquet bartender only HOTEL, MOTEL & CLUB EMPLOYEES, LOCAL 6497no evidence that either of those parties sought todiscriminate against Mallah in the formulation of the list.13The next question is whether the Respondent isresponsible for Rodriguez' conduct. As we have seen,Rodriguez told Mallah that he had talked with Bentz whohad told him that Mallah had been expelled by theRespondent. Rodriguez also told Mallah that the lattercould not work at the Commodore "anymore." Earlier,Rodriguez had talked with Michael Egan, the banquet barcaptain, and Egan had told Mallah that Mallah had beenbarred from work in the hotel. Rodriguez is a "departmentdelegate" at the Commodore, having been elected byfellow union members who work there to serve as adelegate for a period of 1 year. The Respondent's bylawsprovide:It shall be the duty of the department delegates tocooperate with the Vice-President, Business Agentsand officers of the Union in the handling of grievancesand in all other matters in which their efforts can bestserve the membership of the Union.The bylaws also provide:The Union membership of each [geographical]district shall elect a Vice-President, Business Agentsand Assembly members, who, with the DepartmentDelegates, shall comprise the District Council whichshall be responsible to the members of the district.... [T]he Business Agents of the district shall reportto the District Council on their work in the hotels andmotels within the district at each District Councilmeeting. Subject to the approval of the ExecutiveBoard and the Assembly, and District Council shallbe the governing body of the district....There is testimony for the Respondent that Rodriguezhad authority to presentminorgrievances at a low leveland that he did not have authority, acting alone, to demandthe termination of anyone's employment. It is clear fromtheabove quotations, however, that delegates areimportant elected representatives in the Respondent. Inaddition, Bentz asked Rodriguez to "police the personnel"inorder, so she testified, to give the Respondentinformation to enable it to determine the source fromwhich the Commodore obtainedits extrabartenders. ButMichael Egan, a union member, obviously believed thatRodriguez'authoritytopolicepersonnel includedauthority to demand that Mallah not be rehired. I find thatRodriguez was the Respondent's agent for whose conductthe Respondent is responsible.The above discussion dictates the conclusion that theRespondent attempted to cause the Commodore todiscriminate invalidly againstMallah, and that theRespondent thereby violated Section 8(a)(2) and (1)(A) ofthe Act. The questionremains,however, whether theRespondent took prompt and sufficient steps tocountermand Rodriguez' action and to assure that Mallahwould not be rejected for employment under the hiringprocedure laid out by Formicola to Michael Egan andBeckwith on or about April 10. I am satisfied that, insofaras referral by NYSES is concerned, Bentz took such stepsin her conversation of April 7 with Kathrane. Her remarkstoKathrane were unequivocal. The argument that thesteps were insufficient is that NYSES thereafter referred11 bartenders to the Commodore, but did not refer Mallah.There is, however, no evidence that NYSES refrainedfrom referring Mallah to the Commodore after Bentz'conversation with Kathrane. Insofaras appears,Mallahmay not havebeen in linefor referral to the Commodore,under whatever procedure NYSES follows, upon any ofthe dates that the 11 men were referred to that hotel. Icannot inferthat anagency of the State distrusted andrejectedBentz' assurancesthat the law should be obeyed.With respect to the Commodore, however, we have adifferentsituation.While it is true that Bentz' remarks toFormicola were clear and that Formicola thereafter spokeclearly toMichael Egan,Bentzknew when she calledFormicola that the Egan involved was Michael Egan, aunionmember,not John C. Egan, the Commodore'sgeneral manager.Too, as an officer in the Respondentsince1942,Bentzwas sophisticated in union matters. Shemust have realized that Michael Egan had not acted on hisown initiative,but had been approached by Rodriguez. Yetthe record does not reflect that anyone within theRespondent who is superior to Michael Egan or Rodriguezever spoke to either of thosemen inan effort tocountermandRodriguez'statementto Egan that Mallahcouldnotwork for the Respondent again.14 TheRespondentarguesthat Bentz' call to Formicola was allthat the Respondent need have done, particularly in viewof Formicola's directions to Egan. But Egan did not followFormicola's directions. Upon one or two occasions duringMay or June, Egan Telephoned McGittigan when the extralist had been exhausted and there was insufficient time toseek the services of NYSES. Formerly, Egan hadtelephoned Mallah in suchsituationsbecause Mallah livedcloser to the hotel than any other bartender. As a unionmember, Egan has loyalty to the Respondent. As awitness,he was obviously unhappy to have been called totestify against his union and he gave untruthful testimony.It isreasonable to infer that Egan, in hiringMcGittiganinstead of Mallah, was motivated by loyalty to, or fear of,the Respondent and that he continued to follow Rodriguez'direction.Ifindthat the Respondent caused andattempted to cause the Commodore to discriminateinvalidly against Mallah and that the Respondent therebyviolated Section 8(b)(2) and (1)(A) of the Act.IV.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act. I shallrecommend that theRespondent(1) notifytheCommodore in writing, with a copy to Mallah, that theRespondent has no objection to the employment of Mallahby the Commodore or any other employer, and (2) makeMallah whole for any loss of pay he may have suffered as a' iAs has beenrecited, during 1963 the Respondent objected toMallah'shaving obtained employment at the Gothamwithoutreferral by NYSES,and Mallah's charge against the Respondentwas dismissed at the regionallevelAccording to theRespondent,that casediffers fromthe instant one because the Gotham is asmall hotel which does not have a list of extra bartenders During1965, a general manager of that hotel wrote to counsel for theGeneral Counsel thattheGotham's"listof extra banquetbartenders is not kept in written form, all of our bartenders areconsidered when we have a banquet and we make our choice fromamong those bartenders available for a specific date "i' In oral argument,counsel for the Respondentasserted thathis client was unaware of Rodriguez'conduct It is true thatRodriguez is not named in the charge His is named in thecomplaint,however, and it was issued on June 30, 1965 498DECISIONSOF NATIONALLABOR RELATIONS BOARDresult of the Respondent's having caused the Commodorenot to hire him after April 1, 1965, by payment to him of asum of money equal to that which he normally would haveearnedattheCommodore from the date of thediscriminationagainsthim to a date 5 days afternotification by the Respondent to the Commodore andMallah as provided above, the payment to be computed ona quarterly basis in themannerestablished inN.L.R.B. v.Seven-Up Bottling Co., Inc.,344 U.S. 344, with interest at 6percentperannum,PhillipCareyManufacturingCompany v. N.L.R.B.,331 F.2d 720.15Upon the basis of the above findings of fact and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.TheRespondent is a labor organization,and theCommodoreis engaged in commerce within the meaningof the Act.2.By causingthe Commodoreto discriminate invalidlyagainstMallah,the Respondent has engaged in and isengaging in unfair labor practices affecting commercewithin the meaning of Section 8(b)(2)and (1)(A) andSection 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and pursuant to Section 10(c) of theAct, I hereby recommend that Hotel, Motel & ClubEmployees Union Local 6, Hotel & Restaurant Employees& Bartenders International Union, AFL-CIO, its officers,agents, and representatives, shall:1.Cease and desist from;(a)Causing or attempting to cause Hotel Commodore torefuse to hire an employee in violation of Section 8(a)(3) ofthe Act or otherwise to discriminate against employees orapplicants for employment in violation thereof.(b) In any like or related manner restraining or coercingemployees or applicants for employment in the exercise ofthe rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Notify Hotel Commodore and Eli Mallah that theRespondent has no objection to the employment of Mallah,in the manner set forth in "The Remedy."(b)Make Mallah whole for any loss of pay, as set forthin the section of this Decision entitled "The Remedy."(c)Post in conspicuous places in all its offices andunion halls, including all places where notices to itsmembers are customarily posted, copies of the attachednotice marked "Appendix."16 Copies of said notice, to befurnished by the Regional Director for Region 2, afterbeing /duly signed by the Respondent's representative,shall be posted by it immediately upon receipt thereof,and be maintained by it for at least 60 consecutive daysthereafter.Reasonable steps shall be taken by theRespondent to ensure that said notices are not altered,defaced, or covered by any material.(d)Promptly after receipt of unsigned copies of saidnotice from the Regional Director, return to him signedcopies for posting, Hotel Commodore willing, at all placeswhere notices to that hotel's employees are customarilyposted.(e)Notify said Regional Director in writing within 20days from the receipt of this Decision, what steps theRespondent has taken to comply herewith.1715Backpay is limited to the occasions when Mallah wasunemployed and would have been working at the Commodoreabsent the discrimination against himIs In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "1' In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL MEMBERS OF HOTEL, MOTEL & CLUBEMPLOYEES UNION LOCAL 6Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT cause or attempt to cause HotelCommodore to refuse to hire any employee becausehe is not a member in good standing of Local 6.WE WILL NOT cause or attempt to cause anyemployer to discriminate against any employee in anyway that violates the National Labor Relations Act.WE WILL pay Eli Mallah the amount he lost inearnings as a result of our having caused HotelCommodore not to hire him as a bartender.WE WILL notify Hotel Commodore that we do notobject to Mallah's working for any employer.HOTEL, MOTEL& CLUBEMPLOYEES UNION LOCAL 6,HOTEL& RESTAURANTEMPLOYEES& BARTENDERSINTERNATIONAL UNION,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If members have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 5th Floor,Squibb Building, 745 Fifth Avenue, New York, New York10022, Telephone 751-5500.